DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 10/04/2022. The examiner acknowledges the amendments to claims 1, 8, 10, and 12. Claims 2 and 4 are cancelled. Claims 1, 3, and 5 - 20 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 4, filed 08/17/2022, with respect to the USC 112 (a) and (b) rejections of claim 16 have been fully considered and are persuasive.  The USC 112 (a) and (b) rejections of claim 16 have been withdrawn. 
Applicant’s arguments, see pg 7, filed 10/04/2022, with respect to the rejection(s) of claim(s) 1 and 12 under USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20120323091 A1 to Bennett -Guerrero.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5 – 7, 9 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120232460 A1 to Raven, et al. (cited in previous Office Action, hereinafter Raven) in view of US 20120323091 A1 to Bennett -Guerrero.
Regarding claim 1, Raven teaches a method of monitoring a property of tissue of an internal bodily organ that is threatened by disease (such as obesity) [abstract], the method comprising:
Monitoring (by sensor 14), in real time, a hormone influenced property of tissue of the internal bodily organ by contacting the tissue [0062, 0073] (Fig 1), and
based on the monitoring step, when the hormone influenced property is at an abnormal level (not at threshold, low hormone) [0075, 0090], adjusting the hormone influenced property of the tissue to return the hormone influenced property to a level [0041, 0075, 0090].
However, Raven does not teach the hormone influenced property is adjusted to a level to promote healing and recovery of the organ.
Bennett -Guerrero teaches a hormone influenced property (acidity or pH of a gastrointestinal tract) is adjusted to a level to promote healing and recovery of an organ [0039, 0605 - 0606].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Raven to have the hormone influenced property is adjusted to a level to promote healing and recovery of the organ, because doing so would help reduce the risk of at least one of stress ulcers and bleeding, as recognized by Bennett -Guerrero [0039].

 Regarding claim 3, Raven in view of Bennett -Guerrero teach the limitations of claim 1, and Raven further teaches the tissue is one of brain tissue, spinal cord tissue, thecal tissue, bronchial tissue, tracheal tissue, lung tissue, kidney tissue, testicle tissue, bladder tissue and ovary tissue, or other tissues of the body [0073] (Fig 1).

Regarding claim 5, Raven in view of Bennett -Guerrero teach the limitations of claim 1, and Raven further teaches the step of monitoring the property of the tissue includes:
providing a probe (sleeve 12) having a sensor (14) to sense the property of the tissue [0073], and contacting the tissue with the sensor to obtain data regarding the property of the tissue [0073].

Regarding claim 6, Raven in view of Bennett -Guerrero teach the limitations of claim 1, and Raven further teaches the step of adjusting the property of the tissue occurs while the probe remains at the tissue site [0063] (Fig 1).

Regarding claim 7, Raven in view of Bennett -Guerrero teach the limitations of claim 1, and Raven further teaches the step of adjusting the property of the tissue is performed during the monitoring step [0063].

Regarding claim 9, Raven in view of Bennett -Guerrero teach the limitations of claim 1, and Raven further teaches the step of adjusting the property of the tissue includes introducing a substance into a patient's bloodstream so that when the substance reaches the tissue, the substance adjusts the property of the tissue [0041, 0063, 0075].

Regarding claim 10, Raven in view of Bennett -Guerrero teach the limitations of claim 1, and Raven further teaches the step of adjusting the property of the tissue includes adjusting the hormone influenced property of the tissue includes adjusting the property directly at the monitored tissue ([0073 - 0074], sensor (14) and reservoir (28) can be integrated into sleeve 12 such that the active agent dispensed by the reservoir adjust the property of tissue directly at the tissue the sensor is monitoring) (Fig 3).

Regarding claim 11, Raven in view of Bennett -Guerrero teach the limitations of claim 5, and Raven further teaches the probe is constructed and arranged to transmit the data (to controller 56) in a wireless manner [0058, 0063] (Fig 17).

Regarding claim 12, Raven teaches a device for monitoring and adjusting a property of tissue of an internal bodily organ that is threatened by disease (such as obesity) [abstract], the device comprising:
a probe (12) constructed and arranged to contact the tissue to sense a hormone influenced property of the tissue (using sensor 14) [0073] (Fig 1); and
a substance (active agent) configured to adjust the hormone influenced property of the tissue [0041, 0075, 0090]; and
a delivery structure (lumen of tube 30) constructed and arranged to deliver the substance (active agent) to the tissue to adjust the hormone influenced property of the tissue [0040 – 0041, 0090] (Fig 1).
However, Raven does not teach the substance is configured to promote healing and recovery of the organ.
Bennett -Guerrero teaches a substance (gastric acid suppressant) is configured to promote healing and recovery of the organ [0039 – 0041, 0605 - 0606].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Raven to have the substance is configured to promote healing and recovery of the organ, because doing so would help reduce the risk of at least one of stress ulcers and bleeding, as recognized by Bennett -Guerrero [0039].

Regarding claim 13, Raven in view of Bennett -Guerrero teach the limitations of claim 12, and Raven further teaches the delivery structure is a lumen (of tube 30) [0073] (Fig 2).

Regarding claim 15, Raven in view of Bennett -Guerrero teach the limitations of claim 12, and Raven further teaches the probe is constructed and arranged to deliver the data (to controller 56) regarding the sensed property in a wireless manner [0058, 0063] (Fig 17).

Claim(s) 8, 17 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030051733 A1 to Kotmel, et al. (hereinafter Kotmel).
Regarding claim 8, Kotmel teaches a method of monitoring a property of tissue of an internal bodily organ that is not functioning properly or that is threatened by disease [abstract], the method comprising:
monitoring, in real time, the property of tissue of the internal bodily organ by contacting the tissue [0086 – 0088] (Fig 13), and
based on the monitoring step, adjusting the property of the tissue to improve functioning of the internal bodily organ [abstract, 0027], to help prevent further damage to the tissue, to prevent death of the tissue, or to help the tissue recover from a diseased state [0028], wherein the step of monitoring the property of the tissue includes:
providing a probe (catheter 120) having a sensor (410) to sense the property of the tissue [0086 – 0088] (Fig 13), and
contacting the tissue with the sensor to obtain data regarding the property of the tissue [0088].
Kotmel does not explicitly disclose the step of adjusting the property of the tissue occurs after the sensor is removed from contact with the tissue.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust the property of tissue after the sensor is removed from contact with the tissue, because the treatment unit and diagnostic units are each separate elements, and at least one of the treatment options requires the contents of the lung compartment to be evacuated [0017, 0112].

Regarding claim 17, Kotmel teaches the method of claim 8, wherein the step of adjusting the property of the tissue includes returning the property to a normal state or preventing further deterioration of the tissue [0027, 0079].

Regarding claim 18, Kotmel teaches the method of claim 17, wherein the tissue is one of brain tissue, spinal cord tissue, thecal tissue, bronchial tissue, tracheal tissue, lung tissue [abstract], kidney tissue, testicle tissue, bladder tissue and ovary tissue, or other tissues of the body.

Regarding claim 20, Kotmel teaches the method of claim 8, wherein the step of adjusting the property of the tissue includes adjusting the property directly at the monitored tissue (by collapsing the compartment the tissue forms) [0112].

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of Bennett -Guerrero as applied to claim 12 above, and further in view of WO 2006064503 A2 to Belsky, et al. (cited in previous Office Action, hereinafter Belsky).
Regarding claim 14, Raven in view of Bennett -Guerrero teach the limitations of claim 12, however they do not teach, in combination with an endoscope, the probe and delivery structure being disposed in the endoscope.
Belsky teaches, in combination with an endoscope [pg 60, ln 28 – pg 61, ln 9], a placeholder for a probe (electrodes) and delivery structure (drug delivery mechanism) being disposed in the endoscope [pg 60, ln 28 – pg 61, ln 9].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Raven of the Raven/ Bennett -Guerrero combination to have, in combination with an endoscope, the probe and delivery structure being disposed in the endoscope, because doing so would enable a clinician to visually identify a specific site in the tissue, as recognized by Belsky [pg 60, ln 28 – pg 61, ln 9].

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of Bennett -Guerrero as applied to claim 12 above, and further in view of US 5735801 A to Caillouette (cited in previous Office Action).
Regarding claim 16, Raven in view of Bennett -Guerrero teach the limitations of claim 12, however they do not teach the probe includes a sensor to sense a pH level as the property of tissue.
Caillouette teaches probe includes a sensor (indicator) to sense a pH level as a property of tissue [col 3, ln 33- 50].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Raven of the Raven/ Bennett -Guerrero combination to have the probe includes a sensor a pH level as the property of tissue, because doing so would help determine a deficient level of estrogen or estradiol, as recognized by Caillouette [col 3, ln 51 – 65].

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kotmel in view of US 20050255039 A1 to Desai.
Regarding claim 19, Kotmel teaches the method of claim 8, however Kotmel does not teach the step of adjusting the property of the tissue includes introducing a substance into a patient's bloodstream so that when the substance reaches the tissue, the substance adjusts the property of the tissue.
Desai teaches introducing a substance into a patient's bloodstream so that when the substance reaches a tissue, the substance adjusts the property of the tissue [0072, 0075] (Fig 6B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Desai to have the step of adjusting the property of the tissue includes introducing a substance into a patient's bloodstream so that when the substance reaches the tissue, the substance adjusts the property of the tissue, because doing so would help treat tumors, as recognized by Desai [0072, 0075] (Fig 6B). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leitner (NPL) and Maeda, et al. (NPL, hereinafter Maeda) are mentioned because they disclose methods and devices for delivering and measuring a level of human growth hormone (hGH) in a subject for helping tissue heal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791